        Case 2:16-cv-02925-MCE-DB Document 141 Filed 06/17/21 Page 1 of 4
1    IRWIN M. ZALKIN, ESQ. (#89957)
     DEVIN M. STOREY, ESQ. (#234271)
2    RYAN M. COHEN, ESQ. (#261313)
     The Zalkin Law Firm, P.C.
3    10590 W. Ocean Air Drive, Suite 125
     San Diego, CA 92130
 4   Tel: 858-259-3011
     Fax: 858-259-3015
5    Email: Irwin@zalkin.com
            dms@zalkin.com
 6          ryan@zalkin.com

7    Attorneys for Plaintiff
 8
                                    UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11      A.T., a minor, by and through his Guardian   )   Case No: 2:16-cv-02925 MCE DB
        ad Litem L.T.,                               )
12                                                   )
                                                     )   STIPULATION FOR DISMISSAL
13                     Plaintiff,                    )   WITH PREJUDICE
                                                     )
14                                                   )
        v.                                           )   Judge: Hon. Morrison C. England
15                                                   )   Courtroom: 7
        DRY CREEK JOINT ELEMENTARY                   )
16      SCHOOL DISTRICT, PLACER COUNTY               )
        OFFICE OF EDUCATION, PLACER                  )
17      COUNTY CHILDREN SYSTEM OF                    )
        CARE, and the following individuals, who     )
18      are named in their individual capacities:    )
        KD ASHTON, BECKY BRAVO, PETER                )
19      BALDO, LIZ LEE, CINDY STONE,                 )
        RENEE VERDUGO, MARY BOEHM,                   )
20      CHRISTY CARTER, WENDY DEVORE,                )
        DONNA KEARNS, LISA HEWITT,                   )
21      TAMMY PETERSON, STEPHANIE                    )
        DILBECK, JEN ROGERS, VALERIE                 )
22      MILLER, DAVID MOUL, DEBBIE                   )
        CANNON, JUDY BENNEY, REBECCA                 )
23      RATEKIN, CARLEY ROSE JACKSON,                )
        LAURI MCNALLY, SANDRA MOORE,                 )
24      and DOES 1-30,                               )
                                                     )
25                     Defendants.                   )
                                                     )
26                                                   )

27
28



                                            1
                        STIPULATION FOR DISMISSAL WITH PREJUDICE
        Case 2:16-cv-02925-MCE-DB Document 141 Filed 06/17/21 Page 2 of 4
1       IT IS HEREBY STIPULATED by and between Plaintiff, A.T., a minor, by and through his

2    Guardian ad Litem, L.T. and Defendants WENDY DEVORE, CARLEY ROSE JACKSON,
3    LAURI MCNALLY, DAVID A. MOUL, TAMATHA S. PETERSON, REBECCA L.
4    RATEKIN, and RENEE VERDUGO (collectively “CSOC Defendants”) as follows:
 5      1. In accordance with the District Court’s March 16, 2021 order enforcing the Settlement

 6          Agreement between Plaintiff and CSOC Defendants and the District Court’s May 28,
 7          2021 order after the hearing held on May 27, 2021 approving the Settlement Agreement
 8          between Plaintiff and CSOC Defendants, the Settlement Agreement has been fully
 9          executed.
10      2. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and the terms of the parties’ Settlement

11          Agreement, Plaintiff and CSOC Defendants stipulate to the dismissal of this entire action,
12          with prejudice. Each party shall bear their own attorneys’ fees and costs.
13          IT IS SO STIPULATED.
14                                                Respectfully submitted,
15                                                PLACER COUNTY COUNSEL’S OFFICE
16

17   Dated: 6-4-21                                /s/ Julia M. Reeves
                                                  JULIA M. REEVES
18                                                Attorney for Defendants
                                                  WENDY DEVORE, CARLEY ROSE JACKSON,
19                                                LAURI MCNALLY, DAVID A. MOUL,
20                                                TAMATHA S. PETERSON, REBECCA L.
                                                  RATEKIN, RENEE VERDUGO, and PLACER
21                                                COUNTY CHILDREN’S SYSTEM OF CARE

22
                                                  THE ZALKIN LAW FIRM, P.C.
23
24
     Dated: 6-4-21
25                                                RYAN M. COHEN
                                                  Attorney for Plaintiff A.T., a minor, by and
26                                                Through his Guardian Ad Litem, L.T.
27
28




                                            2
                        STIPULATION FOR DISMISSAL WITH PREJUDICE
        Case 2:16-cv-02925-MCE-DB Document 141 Filed 06/17/21 Page 3 of 4
1                                                ORDER
2           Pursuant to the foregoing Stipulation of the Parties, and GOOD CAUSE APPEARING
3    THEREFORE, this action is dismissed with prejudice in its entirety and each party is to bear its
4    own attorney’s fees and costs.
 5          IT IS SO ORDERED.

     Dated: June 16, 2021




 6
7
8
 9
10
11
12
13
14
15

16
17

18
19
20
21
22
23
24
25
26
27

                                           3
                       STIPULATION FOR DISMISSAL WITH PREJUDICE
28

     Case 2:16-cv-02925-MCE-DB Document 141 Filed 06/17/21 Page 4 of 4




                                    4
                STIPULATION FOR DISMISSAL WITH PREJUDICE
